DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. Please list and provide copies of the references discussed in paragraphs 0004 and 0048, as appropriate.

	Specification

The disclosure is objected to because of the following informalities: “retention time 42b” (paragraph 0033, line 10) should be – m/z value 42b --; “retention time 42c” (paragraph 0033, line 10) should be – m/z value 42c --; in equation 1, page 12, and in equation 5, page 19, “-” should be replaced with -- = --.  
Appropriate correction is required.

	Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “54” has been used to designate both “RT values” (paragraph 0034, line 2) and “mass spectrum” (paragraph 0034, line 3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim Objections

Claim 1 is objected to because of the following informalities: 
- claim 1, before “retention times” (line 8) should insert – the --; after “range,” (line 8), should delete “of”; after “Δm/z” (line 8), should insert -- , --; “at least one” (line 11) should be deleted; before “sample” (line 13), should insert – control --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The following limitations are not enabled by the specification:
Claim 1,
determining chromatographic retention times of one or more of the 
plurality of analytes within the control sample based on the control data (lines 5-6). Paragraph 0045 discloses “the result of the cross correlation function calculation may be used to estimate the current retention time shift of the experiment with respect to the control experiment”. However, the cross correlation function does not estimate a retention time with respect to a control data, as claimed. While the cross correlation function (see equations 1 and 5) is used to calculate r(t), it is not clear that r(t) is a retention time. Further, the control data is missing from the equations.
modifying one or more of the tentative retention time windows based on results of the cross-correlation calculation (lines 22-23). Equation 5 correlates the chunk of spectra with the control data set in two dimensions instead of one (see paragraph 0048). However, equation 5 does contain retention time windows. Thus, equation 5 cannot modify one or more of the tentative retention time windows.
Claim 4,
calibrating m/z values of a portion of the LC-MS data, based on the 
results of the cross-correlation function calculation (lines 2-3). Equations 1 and 5 do not contain m/z values. Thus, the m/z values cannot be calibrated based on the results of the cross-correlation function calculation.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1,
The difference between “choosing a chunk size of the control data” (line 7) and “choosing a chunk of the control data (control chunk) comprising the chunk size” (lines 9-10) is unclear. The limitations seem to be similar/same limitations.
“the chunk size comprising a range, ΔRT, of retention times and a range, of Δm/z of mass-to-charge values” (lines 7-8) is indefinite since “chunk size” is an attribute of “chunk”. Should “chunk size” be replaced with – chunk --?
 Claim 1, the relationship between retention time range (e.g. line 8) and retention time window(s) (e.g. line 12) is not clear. Should a retention time window represent a retention time range?

The remaining claims are also rejected under 35 U.S.C. 112, second paragraph, for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance, the following analysis is made:
Under step 1 of the Guidance, the claims fall within a statutory category.
Under prong 1, step 2A, claim 1 recites an abstract idea of “performing a control LC-MS analysis of a plurality of analytes within a control sample, thereby generating control data” (evaluation, mental process), “determining chromatographic retention times of one or more of the plurality of analytes within the control sample based on the control data” (paragraph 0045, lines 22-24, mathematical concept), “choosing a chunk size of the control data, the chunk size comprising a range, ΔRT, of retention times and a range, of Δm/z of mass-to-charge values” (evaluation, mental process), “choosing a chunk of the control data (control chunk) comprising the chunk size” (evaluation, mental process), “scheduling tentative retention time windows for the plurality of analytes within the sample based on the control data, each tentative retention time window comprising a time during which at least one signal that corresponds to an analyte is to be measured, each retention time window comprising a respective start time and a respective stop time” (paragraph 0045, lines 7-14, mathematical concept, evaluation, mental process), “performing at least a portion of an LC-MS analysis of the sample, thereby generating a sample chunk of LC-MS data, the sample chunk comprising a range of retention times that is less than ΔRT” (evaluation, mental process), “calculating a cross-correlation function between the sample chunk and the control chunk” (mathematical concept), “modifying one or more of the tentative retention time windows based on results of the cross-correlation calculation” (mathematical concept).
Under prong 2, step 2A, the abstract idea is not integrated into a practical application (see 2019 PEG, slide 20). For example, the claims are not directed to an improvement pursuant to MPEP 2106.05(a), does not perform the abstract idea by use of a particular machine, does not transform a particular article to a different state, does not apply the abstract idea in some meaningful way. Further, storing a set of data that includes the at least one control chunk is directed to an insignificant extra solution activity of data gathering (see MPEP 2106.05(g)).
Under step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above, storing a set of data that includes the at least one control chunk is directed to an insignificant extra solution activity of data gathering (see MPEP 2106.05(g)).
The remaining dependent claims 2-5 do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea.
Claims 2, 4, and 5 are directed to data. Thus, the claims are not significantly more.
Claims 3 and 4 are directed to an abstract idea.

	Note Regarding Prior Art

Claims 1-5 do not have prior art rejections.
The combination as claimed wherein a method for acquiring Liquid Chromatography Mass Spectrometry (LC-MS) data for a plurality of analytes within a sample comprising choosing a chunk size of the control data, the chunk size comprising a range, ΔRT, of retention times and a range, of Δm/z of mass-to-charge values; scheduling tentative retention time windows for the plurality of analytes within the sample based on the control data (claim 1) is not disclosed, suggested, or made obvious by the prior art of record.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kawanobe et al. (JP 3668594) (see English translation) discloses a method for acquiring Chromatography Mass Spectrometry data for a plurality of analytes within a sample (paragraph 0004), the method comprising:
performing a Chromatography MS analysis of a plurality of analytes within a sample (paragraph 0004);
determining chromatographic retention times of one or more of the plurality of analytes within the control sample (paragraphs 0005, 0010);
calculating a cross-correlation function between the sample chunk and the control chunk; (paragraph 0025) and
modifying one or more of the tentative retention time windows based on results of the cross-correlation calculation (paragraph 0001).
Kurotobi et al. (US 2019/0353627) discloses “a data-processing device used for a chromatograph which continuously performs a series of analyses for components in each sample” (Abstract, lines 1-3; paragraph 0001). Kurotobi et al. further discloses “[t]he device includes: an input section configured to allow for input of information into a schedule table for a plurality of analyses, the schedule table describing an analysis condition including a combination of the values of a plurality of control parameters, the order of execution of the plurality of analyses, and information for identifying a sample to be subjected to each analysis” (Abstract, lines 4-11).
However, the above references do not disclose
choosing a chunk size of the control data, the chunk size comprising a range, ΔRT, of retention times and a range, of Δm/z of mass-to-charge values;
scheduling tentative retention time windows for the plurality of analytes within the sample based on the control data.
While Kurotobi et al. discloses “input of information into a schedule table for a plurality of analyses, the schedule table describing an analysis condition including a combination of the values of a plurality of control parameters, the order of execution of the plurality of analyses, and information for identifying a sample to be subjected to each analysis”, the scheduling does not depend on tentative retention time windows for the plurality of analytes within the sample based on the control data.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        May 7, 2022